Richard E. Stein v. Commissioner.Stein v. CommissionerDocket No. 45360.United States Tax CourtT.C. Memo 1955-57; 1955 Tax Ct. Memo LEXIS 280; 14 T.C.M. (CCH) 191; T.C.M. (RIA) 55057; March 11, 1955*280  Richard E. Stein, R.D. 1, Harrisburg, Pa., pro se. George H. Bowers, Jr., Esq., for the respondent.  RAUMMemorandum Findings of Fact and Opinion RAUM, Judge: The Commissioner determined a deficiency in income tax for the year 1949 in the amount of $280.39, which resulted from the disallowance of deductions in the aggregate amount of $1,812.95 claimed on petitioner's return. Petitioner resides in Harrisburg, Pennsylvania, and filed his return with the collector at Philadelphia. He undertakes to support the deductions on the ground that they represented a storm loss, that during a storm or storms occurring in June 1949 strong winds pushed out one side of a barn on a farm owned by him, and that the claimed deductions reflected actual expenditures made by him in restoring the barn. Petitioner produced numerous bills and cancelled checks, and we are satisfied that he made the expenditures in question. Moreover, we are also satisfied that there were storms that were partly responsible for the damage in question. However, the barn was about fifty years old, and the wall was "out of line" and in poor condition prior to the storms. It seems clear to us that the storms were*281  only partly responsible for the damage. Doing what we can with the materials at hand, it is our best judgment, and we so find as a fact, that $800 of the amount involved represented storm damage. That amount is not in excess of petitioner's basis with respect to the barn and is therefore deductible. Expenditures which petitioner made in excess of that amount are capital in nature and are therefore not deductible. Decision will be entered under Rule 50.